 



Exhibit 10.36.1
November 22, 2005
CONFIDENTIAL
Dean C. Graham
C/o CapitalSource Inc.
4445 Willard Ave. 12th Floor
Chevy Chase, MD 20815
          Re: Amendment to Employment Agreement
Dear Dean:
          Reference is made to that certain Employment Agreement dated April 4,
2005 (the “Employment Agreement”) by and between CapitalSource Inc. (the
“Employer”) and Dean C. Graham (the “Executive”). The Employer and the Executive
desire to amend the Employment Agreement by means of this letter agreement dated
November 22, 2005 (the “Amendment”) so that the future grants of Stock provided
for in Section 5(e) of the Employment Agreement shall instead be granted
immediately. Accordingly, in consideration of the mutual covenants and
agreements set forth herein and in the Employment Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the Employer and the Executive agree as follows:
          1. Immediate Grant of Stock. The Employment Agreement is hereby
amended so that the grants of Stock set forth in Section 5(e) of the Employment
Agreement which have yet to occur (totaling 235,000 shares) shall be issued and
granted by the Employer to the Executive on November 22, 2005 (the “Grant
Date”). The 235,000 shares of Stock granted on the Grant Date shall vest and
become freely transferable as already provided in the Employment Agreement as
follows: 33,000 shares on April 4, 2006; 41,000 shares on April 4, 2007; 49,000
shares on April 4, 2008; 32,000 shares on April 4, 2009; and 80,000 shares on
April 4, 2010. Any Stock already granted to the Executive pursuant to Section
5(e) of the Employment Agreement shall in no way be affected by this Amendment.
Schedule I, which is attached as part of Exhibit A to the Employment Agreement,
is null and void and deemed deleted from the Employment Agreement.
          2. Miscellaneous Provisions.
          (a) Terms used herein with initial capitalization and not otherwise
defined shall have the meaning set forth in the Employment Agreement.
          (b) This Amendment shall amend the Employment Agreement only as
expressly set forth herein. The provisions of the Employment Agreement other
than Section 5(e) and Schedule I and the provisions in Section 5(e) not
expressly modified herein (including, without limitation, the last sentence of
Section 5(e) shall remain in full force and effect according to their terms.

 



--------------------------------------------------------------------------------



 



          (c) This Amendment shall be binding upon the Employer and the
Executive and shall inure to their benefit and to the benefit of their
respective heirs, devisees, executors, administrators, legal representatives,
successors, and permitted assigns.
          (d) This Amendment shall not be amended, altered or modified except by
an instrument in writing duly executed by the party against whom enforcement is
sought.
          (e) This Amendment shall be governed by and construed in accordance
with the laws of the State of Maryland (but not including any choice of law rule
thereof that would cause the laws of another jurisdiction to apply).
          (f) This Amendment constitutes the entire agreement between the
Employer and the Executive with respect to the subject matter hereof, there
being no representations, warranties or commitments with respect to the subject
matter hereof except as set forth herein.
* * *
          Dean, please indicate your agreement to the terms set forth in this
Amendment by signing below and returning the original to me.
Sincerely,

       
 
  /s/ John K. Delaney
 
 
 
  John K. Delaney
Chairman and Chief Executive Officer  

AGREED:

       
/s/ Dean C. Graham
 
  11/22/05
 
Dean C. Graham
  Date

 